Citation Nr: 1535655	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 1996 rating decision assigning an effective date of November 7, 1996 for service connection of posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for service connection of PTSD.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's PTSD.  


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and [REDACTED]


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a videoconference hearing before the Board in February 2013.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board addressed the issue of entitlement to an earlier effective date in the November 2003 dismissal, which the Veteran did not appeal.  

2.  The claim for an earlier effective date for the grant of service connection for PTSD constitutes a freestanding claim, which is barred as a matter of law.


CONCLUSIONS OF LAW

1.  The Veteran's claim regarding entitlement to an earlier effective date than November 7, 1996 for service connection of PTSD based on CUE is dismissed.  Russell v. Principi, 3 Vet. App. 310, 315 (1992).  

2.  Entitlement to an earlier effective date than November 7, 1996 for service connection of PTSD is dismissed. 38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date - PTSD

The veteran's argument is, in essence, that due to the history of PTSD as a mental disorder, his PTSD was noted as acute in service, when PTSD by its nature is a chronic disorder.  He asserts that this constitutes clear and unmistakable error.  The Board addressed the Veteran's CUE claim in a November 2003 dismissal, noting that the Veteran did not specifically plead an error of fact or law.  He did not appeal the November 2003 dismissal to the Court.  

The Board's dismissal in 2003 renders the question of CUE in the assignment of a November 7, 1996 effective date moot under the theory of res judicata.  As it was not appealed, it cannot be revisited here.  Therefore, the issue of entitlement to an earlier effective date than November 7, 1996 for PTSD due to CUE is again dismissed.    

Regarding any freestanding earlier effective date claim, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  When error is found in a prior decision, however, the effective date of the award will be the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision.  See 38 C.F.R. § 3.400(k).

The Court has held that a claim for an earlier effective date is a downstream element of a grant of service connection and that adjudication of a free standing claim for an earlier effective date violated the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Therefore, any free standing claim for an earlier effective date violates the rule against finality.  Thus the issue of entitlement to an earlier effective date as a freestanding claim is also dismissed as a matter of law.


ORDER

Entitlement to an effective date prior to November 7, 1996 for service connection of PTSD, to include on the basis of CUE, is dismissed.

Entitlement to an effective date prior to November 7, 1996 for service connection of PTSD as a freestanding claim is dismissed.  


REMAND

The record contains conflicting medical evidence.  The VA examiner in July 2011 noted that there is no relationship between the Veteran's PTSD and his sleep apnea.  He knew of no evidence within the medical literature to support the connection between PTSD, a mental health condition, and the development of sleep apnea.  The Veteran's private examiner in May 2013 noted that it is as likely as not that the Veteran's service-connected PTSD caused or aggravated his sleep apnea.  He provided no rationale for his opinion.  Given the lack of well-reasoned medical findings, the Board finds that a new VA examination is necessary to comment on both opinions, as well as the internet articles submitted by the Veteran.  A rationale is required for any opinion given.  

The record shows that the Veteran was head in a federal prison from September 2004 to May 2006.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  Therefore, the RO should determine the location of the Veteran's incarceration and request a copy of any medical records associated with his imprisonment.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the symptoms of his claimed disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all medical records during the Veteran's period of incarceration, September 2004 to May 2006.  All attempts should be documented in the claims file.  

3.  After associating any pertinent outstanding records with the claims file, send the claims file to a qualified examiner to provide a nexus opinion.  If the examiner determines a new examination is necessary before an opinion may be provided, then schedule the Veteran for a VA examination regarding his sleep apnea.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's sleep apnea is causally and etiologically related to the Veteran's service-connected PTSD?  

b.)  Is it at least as likely as not that the Veteran's sleep apnea was aggravated (permanently worsened beyond the natural course of the disease) by the Veteran's service-connected PTSD?

The examiner should specifically address the conflicting opinions provided by the VA examiner in July 2011 and the private examiner in May 2013.  The examiner should also address the medical literature submitted by the Veteran regarding the relationship between PTSD and sleep apnea.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  Should an examination be deemed necessary, advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection for the disability on appeal is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


